WR-73,484-02
                                                                               COURT OF CRIMINAL APPEALS
                                                                                                AUSTIN, TEXAS
                                                                               Transmitted 5/18/2015 2:51:15 PM
                                                                                 Accepted 5/26/2015 8:27:42 AM
                                                                                                 ABEL ACOSTA
                                                                                                         CLERK




                                         Brett W. Ligon
                                            District Attorney
Phil Grant                                 9th Judicial District                   Ofc: (936) 539-7800
First Assistant District Attorney       207 W. Phillips, 2nd Floor                 Fax: (936) 760-6940
                                         Conroe, Texas 77301

                                              May 18, 2015

       Hon. Abel Acosta, Clerk
                                                                             May 26, 2015
       Court of Criminal Appeals
       P.O. Box 12308
       Austin, Texas 78711


               Re: No. WR-73,484-02, styled Ex parte Neal Hampton Robbins.


       Dear Mr. Acosta:

       Please be advised that the undersigned assistant district attorney will present oral
       argument on behalf of the State in the above-captioned case on June 3, 2015.

       Thank you for your assistance in this regard.

                                                        Sincerely,

                                                        /s/ William J. Delmore III
                                                        WILLIAM J. DELMORE III
                                                        Assistant District Attorney
                                                        bill.delmore@mctx.org (e-mail)


       cc:     Mr. Brian W. Wice
               Attorney at Law
               The Lyric Centre
               440 Louisiana St., Suite 900
               Houston, Texas 77002-1635
               (via electronic mail)